Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant has filed an amendment after a final rejection. 
The applicant has filed an AFCP 2.0 pilot program request.
The amendment recites “1.    (Currently Amended) A system, comprising a computer including a processor and a memory, the memory storing instructions executable by the processor to:
receive from a vehicle a planned path that the vehicle currently intends to follow and a status of one or more sensors in the vehicle; and
initiate a remedial action upon determining that the status of the one or more sensors is fault-not-detected and the planned path deviates by more than a threshold from a detected path that the vehicle is currently detected to be following”.
The phrase “…fault not detected” is not in the specification as originally filed and is objected to as adding new matter.  
U.S. Pub. Patent Application No.: US10054947B2 (US20180052463A1) to Mays teaches “…initiate a remedial action upon determining that the status of the one or more sensors is fault-not-detected (see blocks 305-335 where a fault can be detected or a failure based on a severity threshold; however in paragraph 41 no failure can be detected but instead a failure can be inferred; for example, an increase in the temperature can infer a problem and can infer a sensor problem 151 and this can be confirmed using a second coolant sensor 152; see claims 1-5) and the planned path deviates by more than a threshold from a detected path that the vehicle is currently detected to be following”.
The amendment raises new issues that require further consideration and/or search.
The amendment is not entered.
Applicant is advised to file an RCE to have the amendment considered in full.
/JEAN PAUL CASS/Primary Examiner, Art Unit 3668